2013 WI 36

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2013AP314-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Joseph M. Engl, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Joseph M. Engl,
                                  Respondent.


                             DISCIPLINARY PROCEEDINGS AGAINST ENGL

OPINION FILED:          April 30, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                            2013 WI 36
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.        2013AP314-D


STATE OF WISCONSIN                                :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Joseph M. Engl, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
               Complainant,
                                                                    APR 30, 2013
       v.
                                                                       Diane M. Fremgen
                                                                    Clerk of Supreme Court
Joseph M. Engl,

               Respondent.




       ATTORNEY       disciplinary        proceeding.        Attorney's         license

revoked.



       ¶1      PER CURIAM.       We review a stipulation filed pursuant

to    SCR    22.121   by   the   Office    of   Lawyer     Regulation       (OLR)     and



       1
           SCR 22.12 states as follows:         Stipulation.

            (1) The director may file with the complaint a
       stipulation of the director and the respondent to the
       facts, conclusions of law regarding misconduct, and
       discipline to be imposed.     The supreme court may
                                                                          No.   2013AP314-D



Attorney Joseph     M.   Engl.        In    the    stipulation,            Attorney       Engl

agrees that he committed two acts of professional misconduct,

including   engaging     in    crimes       that      reflect       adversely        on   his

honesty,    trustworthiness      or        fitness       as    a    lawyer      in    other

respects.    He also agrees that the revocation of his license to

practice law in Wisconsin is a proper level of discipline for

his   misconduct.      There    is    no       request    in       this    matter     for    a

restitution award nor is there a request in the stipulation for

the imposition of costs against Attorney Engl.

      ¶2    After   fully     reviewing         the    matter,        we    approve       the

stipulation and revoke Attorney Engl's license to practice law

in this state.      The crimes and professional misconduct committed

by Attorney Engl are disturbing and, given the prior discipline

he received for similar conduct, support his removal from the

practice of law.      Because this matter is being resolved without

the appointment of a referee, we do not impose any costs on

Attorney Engl.


      consider the complaint and                stipulation          without     the
      appointment of a referee.

           (2) If the supreme court approves a stipulation,
      it shall adopt the stipulated facts and conclusions of
      law and impose the stipulated discipline.

           (3) If the supreme court rejects the stipulation,
      a referee shall be appointed and the matter shall
      proceed as a complaint filed without a stipulation.

           (4) A stipulation rejected by the supreme court
      has no evidentiary value and is without prejudice to
      the respondent's defense of the proceeding or the
      prosecution of the complaint.

                                           2
                                                                  No.    2013AP314-D



     ¶3   Attorney Engl was admitted to the practice of law in

Wisconsin in May 2002.            He previously maintained a law practice

in Manitowoc.      The most recent address he provided to the State

Bar was in Sheboygan.

     ¶4   Attorney       Engl       has     been     the   subject      of    public

discipline on one prior occasion.                  In 2005 this court accepted

an SCR 22.12 stipulation that Attorney Engl reached with the OLR

and publicly reprimanded him.                  In re Disciplinary Proceedings

Against Engl, 2005 WI 102, 283 Wis. 2d 140, 698 N.W.2d 821.                       The

misconduct   at    issue     in    that    proceeding      was   Attorney     Engl's

conviction for one count of using a computer to facilitate a

child sex crime.        Specifically, while working at a law firm,

Attorney Engl used his computer to enter an Internet chat room

and to communicate his interest in having sexual intercourse

with an individual he believed to be a 14-year-old girl, but who

was actually a police detective posing as a teenage girl.                         When

Attorney Engl subsequently went to the location where he had

arranged to meet the girl, he was arrested by the police.

     ¶5   As      in   the   prior        disciplinary     proceeding,       in   the

current matter Attorney Engl has entered into a stipulation with

the OLR pursuant to SCR 22.12.                  In the stipulation, Attorney

Engl agrees that the factual allegations in the OLR's complaint

are accurate and that he committed the professional misconduct

charged in that complaint.                He further agrees with the OLR's

request that the appropriate discipline for his misconduct is

the revocation of his license to practice law in Wisconsin.


                                           3
                                                                                No.     2013AP314-D



        ¶6     The     stipulation            states       that    Attorney           Engl     fully

understands         the    nature    of       the       misconduct      allegations          against

him,     his       right     to     contest             those     allegations,          and        the

ramifications that would follow from this court's imposition of

the     stipulated         level    of    discipline.              It    also       states         that

Attorney Engl understands his right to consult with counsel.

Finally, in the stipulation Attorney Engl verifies that he is

entering the stipulation knowingly and voluntarily and that his

entry       into     the   stipulation          represents         his       decision        not    to

contest this matter.

       ¶7      The     complaint         to     which       Attorney         Engl      stipulated

addresses      two     matters.          The    first       matter      is     similar       to    the

conduct that resulted in the 2005 public reprimand.                                     According

to    the    criminal       complaint         filed       against       him,    Attorney          Engl

engaged in e-mail communication with a female, who explicitly

informed him that she was 15 years old.                              Their communications

included discussions about meeting in person for the purpose of

having sexual intercourse.                    On November 19, 2011, Attorney Engl
drove to the girl's workplace and picked her up.                                 Attorney Engl

engaged in sexual contact with the girl and had her perform oral
sex on him.

       ¶8      In March 2012 the State charged Attorney Engl with six
felonies.          State v. Engl, Manitowoc County Case No. 2012CF108.

Ultimately, in October 2012, Attorney Engl pled no contest to

two     felonies:           child    enticement-sexual               contact          and     sexual

assault of a child under 16 years of age.                                The remaining four

felony charges were dismissed upon the prosecutor's motion and
                                                    4
                                                                   No.    2013AP314-D



read in for sentencing purposes.                 The circuit court accepted

Attorney Engl's pleas.            The court sentenced him on the child

enticement-sexual          contact    count    to   three      years     of   initial

confinement and three years of extended supervision.                          On the

sexual assault of a child count, the circuit court imposed and

stayed     a    sentence    of   an   additional        four   years     of   initial

confinement and five years of extended supervision and placed

Attorney Engl on probation for a period of six years, which was

to run consecutive to the six-year sentence imposed on the child

enticement-sexual contact count.

     ¶9        On the basis of these facts, the parties stipulated

that Attorney Engl's convictions of the two felonies constituted

violations of SCR 20:8.4(b).2

     ¶10       The   second      matter       relates     to    Attorney      Engl's

representation of K.W. and R.W., who retained Attorney Engl to

represent them in a bankruptcy proceeding.                     K.W. and R.W. gave

Attorney Engl advance fees that totaled $2,300, which he was

obligated to hold in trust until earned.                  Because Attorney Engl
did not maintain a client trust account at the time he received

these advance fees, he gave them to an attorney with whom he
shared office space, who placed the funds into that attorney's

client trust account.            Attorney Engl did not have any formal




     2
       SCR 20:8.4(b) states it is professional misconduct for a
lawyer to "commit a criminal act that reflects adversely on the
lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects; . . . ."

                                          5
                                                                        No.    2013AP314-D



professional association with the attorney whose trust account

contained K.W. and R.W.'s funds.

       ¶11     After       K.W.   and    R.W.   learned    of   the    felony       charges

against Attorney Engl, they concluded that he would be unable to

represent them in their bankruptcy and requested a full refund

of the advance fees they had paid to him.                        K.W. and R.W. did

ultimately receive a full refund of their money.

       ¶12     Attorney Engl's handling of K.W. and R.W.'s advance

fees       supports    a    second      count   of    misconduct.      By     failing   to

maintain his own trust account and instead placing the clients'

advance fees into a trust account that he neither owned nor

controlled,       thereby         placing       the    funds    at    risk     of    being

improperly used by a third party with whom he had no recognized

professional               association,             Attorney         Engl       violated

SCR 20:1.15(b)(1) and (4).3
       3
           SCR 20:1.15(b)(1) and (4) states:

            (1) Separate account. A lawyer shall hold in
       trust, separate from the lawyer's own property, that
       property of clients and 3rd parties that is in the
       lawyer's    possession    in    connection   with    a
       representation.   All funds of clients and 3rd parties
       paid to a lawyer or law firm in connection with a
       representation shall be deposited in one or more
       identifiable trust accounts.

               . . .

            (4) Unearned fees and cost advances.    Except as
       provided in par. (4m), unearned fees and advanced
       payments of fees shall be held in trust until earned
       by the lawyer, and withdrawn pursuant to sub. (g).
       Funds advanced by a client or 3rd party for payment of
       costs shall be held in trust until the costs are
       incurred.

                                                6
                                                                   No.   2013AP314-D



     ¶13     Having    considered        this    matter,      we     approve      the

stipulation and adopt the stipulated facts and legal conclusions

of professional misconduct.          Given the seriousness of the felony

criminal     convictions    that    underlie       Count    One    of    the    OLR's

complaint in this matter and the fact that Attorney Engl was

previously    disciplined    for     a   similar      criminal     conviction,     we

agree that the revocation of his license to practice law in this

state is an appropriate level of discipline.                  Because K.W. and

R.W. ultimately received a full refund of their advance fees, we

do not impose any restitution.               Finally, because Attorney Engl

entered    into    a   comprehensive         stipulation      under      SCR 22.12,

thereby obviating the need for the appointment of a referee and

a full disciplinary proceeding, we do not impose costs in this

matter.

     ¶14    IT IS ORDERED that the license of Joseph M. Engl to

practice law in Wisconsin is revoked, effective the date of this

order.

     ¶15    IT IS FURTHER ORDERED that Joseph M. Engl shall comply
with the provisions of SCR 22.26 concerning the duties of a

person    whose   license   to     practice     law    in   Wisconsin     has   been
revoked.




                                         7